DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed December 1, 2022 have been fully considered but they are only partially persuasive. 
The first is that claim 1 defines three capabilities of the conversion circuit (Remarks, page 8, first and third paragraphs).  The amendment to claim 1 (changing “or” to “and”) overcomes the citation to Lee.  The prior art, however, teaches the claimed three conversion capabilities.  The art rejection has been updated to cite to Hernandez (fig 5; par 52) for this limitation.
Next, the Applicants contend that Lee does not disclose “a charging slot with a surrounding wall” or that the output terminal is at the surrounding wall” (Remarks, page 8, second paragraph).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  These limitations are taught by Ozaka and Van Der Merwe and are incorporated into the combination.  
The Applicants present several arguments against Ozaka’s (Remarks, pages 8-9).  First, they contend that USB terminal is for plugging in a USB connector (Remarks, page 8, very bottom).  The Examiner agrees, but the art rejection relies on the USB connector/cable as being part of the electronic product.  Claim 1 does not define what the electronic product is (or is not).  Second, the Applicants state that Ozaka does not disclose “plugging an electronic product into the USB socket 23, and then closing the input & output terminal cover 11” (Remarks, page 9, top, emphasis added).  The underlined is not a claimed limitation.  The claim only broadly refers to the capability of the charging slot and what the output terminal is “for”.  There are no limitations in claim 1 directed to the size of the charging slot (or accommodating space) being exactly that of the electronic product so that the cover can be closed when the product is inside. Third, that Ozaka can use the USB connection for “outdoor products or household appliances” (Remarks, page 9, top) is irrelevant.  The claim does not prohibit the electronic product from being a USB device connected to end of a cable (where the cable fits into the power bank recess into the side-wall outlet).  Lastly, the Applicants present a piecemeal analysis that Ozaka does not disclose the recessed surrounding wall (Remarks, page 9, top). Id.  This limitation is taught by Van Der Merwe and is incorporated into the combination.  
Regarding Van Der Merwe, the Examiner notes that the reference is a patent that does not have paragraph numbers (citations are make to columns and line numbers).  In any case, the Applicants’ citation is to Van Der Merwe’s background – the reference discloses a recess so that the USB port is not exposed and protruding.  Van Der Merwe’s USB port is the same size/shape as that disclosed by Lee and Ozaka.  While Van Der Merwe may intend for its USB port to access memory cards, the other references in the combination already disclose providing power (i.e. “output electricity”) via the USB port.  Id.  
The Examiner disagrees with the Applicants’ characterization of the relevant technical fields of the references (Remarks, page 10, bottom).  Lee discloses a power bank with a USB output port.  Both Ozaka and Van Der Merwe are interpreted as being directed to the field of USB ports.  They each disclose how USB ports can be placed within a housing.  The intended use of the housing (power supply, laptop, etc.) is separate and unrelated to the disclosure of the USB port and its physical placement on a housing.  “A reference is analogous to the claimed invention if: [] (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).”  MPEP §2141.01(a).  The combination of references are all reasonably pertinent to the problem if physically placing an output port on a housing.  Thus, the references satisfy at least the second analogous test.
Although not directly addressed in the remarks, the Examiner notes that the limitation at the end of the claim does not appear to overcome the cited references.  The combination teaches that a USB cable can be placed into the recess to mate with a USB port at the side-wall of the recess.  The cable can be interpreted as part of the product (that is connected to the other end of the USB cable).  Claim 1 recites “a charging slot capable of receiving an electronic product” and “the output terminal is for transmitting output electricity to the electronic product”.  The electronic product itself is not defined (it isn’t named until claim 15).  The combination, as elaborated below, teaches providing power (not just data) at its USB output port.  As it is the Applicants’ intention to claim a contained and concealed electronic product in the charging slot, a new art rejection is presented citing Ingram (US 2018/0262826; fig 2A-C, 10).  Ingram discloses a power bank that includes a recessed charging slot, that is hidden with a pivotable back plate, to accept and charge earbuds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0258677) in view of Hernandez (US 2011/0148197), Ozaka (US 2016/0153626) and Van Der Merwe (US 9,360,891).
With respect to claim 1, Lee discloses a portable power bank (fig 1-4 and 14; par 30-35), comprising: 
a main body (11) having a front surface (the bottom surface – along the vertical Z-axis – not visible in the figures), a back surface (the top surface along the Z-axis) opposite to the front surface, and a 5side surface (any of the four other sides) connected to the front surface and the back surface; 
a back plate (116; par 35) pivotally connected to an upper edge of the back surface, wherein the 10back plate is movable between a first position and a second position; when the back plate is at the first position (when it is open a shown in fig 4), a first angle is between the back plate and the back surface of the main body; when the back plate is at the second position (closed, not shown in the figures), the back plate is received on the back surface; and 
a charging module in the main body, wherein the charging module comprises: 
15a battery (fig 1, item 16; unlabeled in fig 14, but shown between “DC IN” and the converter; par 31); 
an input terminal (12; par 32) exposed from the main body ; 
an output terminal (USB port 13); and 
a conversion circuit (fig 14, “DC-to-DC converter”) electrically connected to the battery, the input terminal, and the output terminal (the connections are shown in fig 14), wherein the conversion circuit is capable of converting received 20electricity from the input terminal (DC-IN) into an output electricity and outputting the output electricity to the output terminal (fig 14 shows that power received at DC-IN is converted and provided to DC USB output terminal), and is further capable of converting stored electricity in the battery into the output electricity and outputting the output electricity to the output terminal (fig 14 shows that the converter can also receive power from the battery, which is then converted and provided to the DC USB output terminal), wherein the output terminal is for transmitting the output electricity to the electronic product connected to the output terminal (DC OUT-1 is a power terminal to provide electricity to whatever product is plugged into this terminal; see par 7, 33).
Lee discloses a power bank with an exposed input terminal, an output terminal and a back plate.  Lee also discloses the internal circuitry of the power bank, including a conversion circuit.  Lee’s conversion circuit is connected to all three points (input, output, battery), as claimed, but the conversion circuit does not have all three claimed capabilities.  Lee does not expressly disclose the conversion circuit is capable of converting received electricity to an output electricity and providing that output to the battery.  Hernandez discloses a conversion circuit (fig 5, item 48; par 52) connected to an input terminal (14), an output terminal (16) and a battery (40), wherein the conversion circuit is capable of converting received electricity from the input into an output electricity and outputting the output electricity to the battery (par 52, lines 10-11) and to the output terminal (par 52, lines 14-15), and is further capable of converting stored electricity in the battery into the output electricity and outputting the output electricity to the output terminal (par 52, lines 15-18).
Lee and Hernandez are analogous because they are from the same field of endeavor, namely conversion circuits to supply electricity to a rechargeable battery.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Lee to have its conversion circuity include the “capability” to convert electricity between the input terminal and battery, as taught by Hernandez.  The motivation for doing so would have been to regulate the voltage of the battery (Hernandez par 52).
Lee does not expressly disclose a charging slot with a surrounding wall or that the output terminal is at the surrounding wall.  Ozaka discloses a portable power bank (fig 2A) that comprises a main body (1) with a back surface (the left surface shown as facing the viewer), a back plate (11), a charging slot (the void underneath 11) capable of receiving an electronic product, wherein the charging slot is at the back surface; the charging slot is recessed inwardly as compared to the back surface to create an accommodating space (see fig 2A), and an output terminal within the recess (see fig 2A).
Ozaka discloses a DC output terminal (USB port 23) is in a recess that is hidden from view when a back plate (11) is closed.  Figure 2A shows that the back plate has a thickness.  This means that the components that it covers are recessed inwardly from the back surface of the main body.
Lee and Ozaka are analogous because they are from the same field of endeavor, namely power banks.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Lee USB output terminal as being “recessed”, as taught by Ozaka.  The motivation for doing so would have been to make the back plate flush with the main body.  The skilled artisan would have understood the aesthetics of having a smooth surface without the back plate creating any protrusions.
The combination does not expressly disclose the recess creates a “surrounding wall” and the USB port is on the surrounding wall.  Van Der Merwe (fig 1-2; col. 3) discloses that it was known to construct a USB port (22) within a charging slot (20) capable of receiving an electronic product (100), the charging slot has a surrounding wall (see fig 2) that is recessed inwardly and an accommodating space is defined by the surrounding wall (to accept the electronic product), and an output terminal at the surrounding wall (22 is in the side wall of the charging slot).
The combination and Van Der Merwe are analogous because they are from the same field of endeavor, namely devices with USB output ports.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to have its USB port in a side wall of the recess, as taught by Van Der Merwe.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Further, the physical location of an electrical outlet is an aesthetic design choice.  The skilled artisan would have understood that the combination’s USB port can be placed anywhere along the back surface and facing in any direction, so long as it remains under the back plate.  This includes flush with the back surface, at the bottom of a recess covered by the back plate, or along a “surrounding wall” of the recess.  The physical location of the USB port does not affect its performance. 
With respect to claim 6, Lee discloses the input terminal (12) of the charging module is at the side surface (see fig 2).
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ozaka, Van Der Merwe and Miller (US 2013/0193911).  Support for the art rejection of claim 5 can also be found in Sorias (US 9,977,462).
With respect to claim 2, the combination teaches the power bank of claim 1, but does not expressly disclose two cables.  Miller discloses a portable power bank (fig 8; par 55-60) comprising:
a main body (220), 
a first cable (225a) having 25a first connector (258a) and a second cable (225b) having a second connector (258b), 
wherein the first cable 23/27and the second cable are electrically connected to the charging module (see fig 8), 
the side surface has two side grooves (250a, 250b) for respectively receiving the first cable and the second cable.  
The combination and Miller are analogous because they are from the same field of endeavor, namely portable power banks.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination’s main body to include two cables that fit into respective grooves, as taught by Miller.  The motivation for doing so would have been to allow for ease of use. 
Lee’s main body only has ports. This would require the user to supply their own cables.  Miller improves upon Lee by including cables.  And the Miller cables can be hidden/stowed, when not in use.
With respect to claim 3, Miller discloses the two side grooves are at 5different sides of the main body (see fig 8), and the two side grooves are symmetrical to each other (they both follow parallel paths on opposite sides of the power bank, thereby making them “symmetrical”).  
With respect to claim 5, Miller teaches 10the first connector comprises a type-C connector (par 57-58) and the second connector comprises a Lightning connector (par 57-58).  Miller discloses that the cables are replaceable and different interfaces can be used (par 57) and explicitly lists USB and Apple cables as possibilities (par 58).  Therefore, the skilled artisan would have understood this disclosure to include USB type-C and Apple® Lightning connectors. 
Further, Sorias teaches that it was known to use USB and Lightning connectors on the same power bank (fig 2; col. 4-5, bridging paragraph).  Sorias is not applied as a modifying reference.  It is cited to prove that Miller contains “enabled disclosure”.  MPEP §2131.01(I).  Sorias supports the interpretation that Miller’s disclosure of changing two interfaces would have prompted the skilled artisan to consider USB-C and Lightning. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ozaka, Van Der Merwe, Miller and McLoughlin (US 2015/0319274).
The combination discloses the first/second cables are contained in respective grooves, but does not expressly disclose cover.  McLoughlin discloses a portable electronic device in which grooves that contain cables are concealed with a cover that corresponds to positions of the grooves (fig 2).
When combined, McLoughlin’s covert would be applied twice, once for each of the two cable grooves.  Since the combination has its grooves along the side of the power bank, the combination’s covers become “side covers”.  The combination and McLoughlin are analogous because they are from the same field of endeavor, namely portable devices with USB cables.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include a cable cover, as taught by McLoughlin.  The motivation for doing so would have been to protect the cable.  Covers are known in the art as barriers to external elements (water, dirt, etc.) that would negatively interact with electrical components. 
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 2018/0262826) in view of .  This is an alternative art rejection of claim 1, relying on the interpretation that it is the Applicants’ intention that the electronic product not be a cable and fit into the recess in the back surface.
Lee (US 2008/0258677) in view of Hernandez (US 2011/0148197), Ozaka (US 2016/0153626) and Van Der Merwe (US 9,360,891).
With respect to claim 1, Ingram discloses a portable power bank (fig 2A-C; par 30, 119-120;), comprising: 
a main body (case is not labeled in the figures) having a front surface (pointing away in figures 2A-C), a back surface (facing the viewing in figures 2A-C) opposite to the front surface, and a 5side surface (any of the four other sides) connected to the front surface and the back surface; 
a charging slot (22) capable of receiving an electronic product (ear buds 8), wherein the charging slot is at the back surface (see fig 2), the charging slot has a surrounding wall (obvious, the earbud is “inserted” into the slot, thereby meaning the slot is a recess with side walls), the surrounding wall is recessed inwardly (to conform to the shape of the ear buds), and an accommodating space is defined by the surrounding wall (the accommodating space is the same size/shape as the ear buds that are held in the space);
a back plate (any one or both coverings 23) pivotally connected (via hinge 21) to an upper edge of the back surface, wherein the 10back plate is movable between a first position and a second position; when the back plate is at the first position (the right covering is open in fig 2A-C), a first angle is between the back plate and the back surface of the main body; when the back plate is at the second position (the left covering is closed in fig 2A-C), the back plate is received on the back surface; and 
a charging module in the main body, wherein the charging module comprises: 
15a battery (11); 
an input terminal (input power port 9) exposed from the main body; and 
an output terminal (“mobile device interface” disclosed in par 30 and claim 1), wherein the output terminal is for transmitting the output electricity to the electronic product received in the charging slot (par 30, 119).
Ingram discloses a portable power bank with a charging slot that defines a recess/space in the back surface to receive and charge an electronic product.  The recess/space includes a pivotable back plate that can cover/hide the recess.  The back plate is pivoted open to access the recess and insert/remove the electronic product.  Ingram discloses the portable power bank includes a rechargeable battery that is both charged from an external source (via an “input terminal”) and charges the electronic product (via an “output terminal”).  Ingram does not expressly disclose a conversion circuit. 
Hernandez (fig 5) discloses a power supply comprising an input terminal, an output terminal, a battery, and conversion circuitry capable of converting from input to battery, from input to output, and from battery to output, as discussed above in the first art rejection of claim 1.  Ingram and Hernandez are analogous because they are from the same field of endeavor, namely conversion circuits to supply electricity to a rechargeable battery.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Ingram to include conversion circuity, as taught by Hernandez.  The motivation for doing so would have been to regulate the voltage of the battery (Hernandez par 52).
With respect to claim 15, Ingram discloses the electronic product is a wireless earphone (8) and the output terminal at the surrounding wall are conductive contacts (par 30 – the power transfer from battery to earbuds is not wireless, therefore, it is wired and obviously requires “conductive contacts”). 
Conclusion
The Applicants are also directed to Panecki (US 2018/0115816), figures 1-2.  Panecki discloses a power bank with a recess, hidden by a pivotable cover, to accept and recharge earbuds.  The top (upper surface in figures 1-2) of the Panecki device is interpreted as the “back surface”.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  While the Examiner notes that the amendment at the end of claim 1 does not overcome the combination cited in the Non-Final Rejection, it is the Applicants’ intention that it incorporates the subject matter of completely placing an electronic product into the charging slot and then concealing it with the back plate.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836